Opinion delivered by
Wash J.
It is insisted by the counsel for thiTappellant that the circuit court erred, 1st. In permitting the agreement between Flugge and Zierlein dissolving their partnership to be read in evidence. 2nd. In calculating interest from eight days after the date set out in the petition; and 3rd. In finding the bond to be the individual bond of Bentzen and refusing a new trial therefor. . As to the first error above noticed, it is too late to urge it, the evidence was received without objection, at least the record shews none jt now ^00 jate to object. As to the second error above noticed the plea of nil debit had been held bad on demurrer and the bond as set out in the petition, stood admitted in the pleadings and the court did right in taking the date as set out in the petition for the true date of the bond. As to the third error above noticed, the law cl,early with the appellee. One partner cannot bind another partner by deed, unless specially authorised to so by writing under seal, the law has been so held over and often, the judgment of the circuit court is there-affirmed with costs,